VOCELLE, L.B., Associate Judge.
Appellant requests this court to rescind and remand this case to the trial judge with instructions to the trial court to correct the order of commitment entered on March 10, 1983. The State agrees.
Accordingly, this case is remanded to the trial court to correct the written order of commitment entered March 10, 1983. The trial court is instructed to (1) remove the aggravated battery from the order of commitment; and (2) further correct the order of commitment to show the maximum sentence allowable by law is one year for the battery (Sections 784.03 and 775.082(4)(a), Florida Statutes (1981)), and sixty days for the assault (Sections 784.011 and 775.-082(4)(b), Florida Statutes (1981)).
This court notes it is perplexing that the trial court was not given the opportunity to correct this matter. See Fla.R.Juv.P. 8.240 (1983).
LETTS and HURLEY, JJ., concur.